Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered June 18, 1992, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court properly concluded that there was a source for the in-court identification of the defendant by the undercover detective independent of a suggestive photographic identification (see, Gilbert v California, 388 US 263, 272; People v Lupo, 179 AD2d 683). Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Mangano, P. J., Balletta, Friedmann and Florio, JJ., concur.